  8:19-cv-00455-RGK-PRSE Doc # 16 Filed: 09/21/20 Page 1 of 1 - Page ID # 77




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES ALLEN COUTTS,                                           8:19CV455

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

KEARNEY COUNTY, et al.,

                     Defendants.


       On August 14, 2020, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. (Filing No. 15.) To date, Plaintiff has
not filed an amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 21st day of September, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
